[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
An examination of the record in this appeal reveals that the plaintiff filed her within agency appeal on April 17, 1991 from a decision of the Employment Compensation Examiner which was mailed on March 22, 1991.
Section 31-241 mandates that such an appeal be filed within twenty-one calendar days from the mailing of the notice of decision. Any appeal filed after such period is barred unless it falls within the statutory exception which is not herein involved.
It has consistently being held that a statutory appeal period is a threshold milestone and if missed the tribunal in question has no jurisdiction to hear the appeal. Long v. Zoning Commission133 Conn. 248, 252. CT Page 1800
There is no question that this appeal was untimely by several days. The defendant, with or without authority, considered whether to waive the untimely filing, Dondero v. Administrator 30 Conn. Sup. 105. In determining that the plaintiff did not show good cause for the untimely filing the defendant did not act unreasonably, arbitrarily or in abuse of its discretion. Accordingly, the appeal is hereby dismissed.
MOTTOLESE, J.